People v Llorems (2015 NY Slip Op 08117)





People v Llorems


2015 NY Slip Op 08117


Decided on November 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015

Friedman, J.P., Acosta, Renwick, Andrias, Moskowitz, JJ.


16120 5313/10

[*1] The People of the State of New York, Respondent,
vChristian Llorems, Defendant-Appellant.


Stephen N. Preziosi, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Gina Mignola of counsel), for respondent.

Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered August 13, 2012, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 11 years, unanimously affirmed.
Defendant's guilty plea forecloses review of his statutory speedy trial claim (see People v O'Brien , 56 NY2d 1009 [1982]). Although a constitutional speedy trial claim survives a guilty plea, defendant's motion made only a perfunctory reference to the constitutional right to a speedy trial, and relied exclusively on CPL 30.30. Accordingly, defendant did not preserve his constitutional claim (see People v Hazel , 298 AD2d 216 [1st Dept 2002], lv denied  99 NY2d 559 [2002]) and we decline to review it in the interest of justice. As an alternative holding, we find, after considering the factors set forth in People v Taranovich 
(37 NY2d 442, 445 [1975]), that defendant was not deprived of a speedy trial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2015
CLERK